DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer 
The terminal disclaimer filed on 04/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,389,744 has been reviewed and is approved on 04/22/2021. The terminal disclaimer has been recorded. 

Response to Amendment
The Amendment filed on 04/22/2021 has been entered. 
In view of the Terminal Disclaimer filed and approved on 04/22/2021, the double patenting rejection is withdrawn. 
Claims 40, 47 and 54 are amended.
Claims 40-44, 47-51, 54-57 and 60-62 are pending of which claims 40, 47 and 54 are independent claims.

Priority
This Application is a continuation application of U.S. application no. 15/560,835 filed on 09/22/2017, now U.S. Patent 10,389,744.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Steven D. Shipe (Reg. No. 71,944) on 04/26/2021. The application has been amended as follows: 
In the claims: 
Please amend claims 40, 47 and 54 as follows:
--

Claim 40:
40.	(Currently Amended) An attack detection method for a bus system of a transportation vehicle, wherein communication rules are defined for the transmission of messages, the attack detection method comprising:
receiving messages sent via the bus system;  
analyzing whether the received messages are received according to the communication rules, wherein the communication rules predefine a changeover of a message cycle depending on occurrence of a predefined event and the analysis determines whether the received messages are received according to the predefined changeover of the message cycle, wherein the communication rules predefine a restart of a message cycle depending on a predefined event, and the analysis determines whether the received messages are received according to the restart of the message cycle and whether the received messages have the same message content before and after the restart of the message cycle; and 
issuing a warning responsive to determination that one or more of the received messages do not conform with the communication rules 

Claim 47:
47.    (Currently Amended)	An attack detection device for a bus system for a transportation vehicle, comprising: a microprocessor, wherein the attack detection device is configured to receive messages via the bus system and the microprocessor is configured to carry out an attack detection method for the bus system of the transportation vehicle, wherein communication rules are defined for the transmission of messages, the attack detection method comprising receiving messages sent via the bus system, and analyzing whether the received messages are received according to the communication rules, wherein the communication rules predefine a changeover of a message cycle depending on a predefined event and the analysis determines whether the received messages are received according to the predefined changeover of the message cycle, wherein the communication rules predefine a restart of a message cycle depending on a predefined event, and communication rules 

Claim 54:
54.      (Currently Amended)	A bus system for a transportation vehicle, comprising: at least one bus line and a plurality of bus participants configured to exchange messages with one another via the bus line, wherein at least one bus participant is configured to carry out an attack detection method for the bus system of the transportation vehicle, wherein communication rules are defined for the transmission of messages, the attack detection method comprising receiving messages sent via the bus system, and analyzing whether the received messages are received according to the communication rules, wherein the communication rules predefine a changeover of a message cycle depending on a predefined event and the analysis determines whether the received messages are received according to the predefined changeover of the message cycle, wherein the communication rules predefine a restart of a message cycle depending on a predefined event, and the analysis determines whether the received messages are received according to the restart of the message cycle and whether the received messages have the same message content before and after the restart of the message cycle, wherein the at least one bus participant is configured to issue a warning responsive to determination that one or more of the received messages do not conform with the communication rules 

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 40-44, 47-51, 54-57 and 60-62 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 04/22/2021 point out the reason claims are patentable over the prior art of record (See, Pages 6-7). Further search doesn’t find 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437